Citation Nr: 1215965	
Decision Date: 05/03/12    Archive Date: 05/10/12	

DOCKET NO.  09-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Philadelphia that denied entitlement to the benefits sought.

The record raises the issue of entitlement to special monthly compensation based upon housebound status.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for:  post-traumatic stress disorder (PTSD), rated at 50 percent disabling; residuals of a right ankle fracture, with marked limitation of motion, rated as 30 percent disabling; lumbar degenerative joint disease, rated as 20 percent disabling; residuals of fractures of the os calcis, left talus, with some limitation of the ankle joint, rated as 20 percent disabling; and scarring involving the right upper posterior thigh and buttock, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined disability rating of 80 percent has been in effect since March 11, 2002.  The Veteran has been in receipt of a total rating based on unemployability due to his service-connected disabilities from March 28, 2003.

2.  The preponderance of the probative medical evidence indicates the Veteran has not lost the anatomical use of an extremity due to his service-connected disability, and he is not service connected for an eye disorder.




CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits in accordance with the provisions of the Veterans Claim Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The requirements of the VCAA have been met in this case.  There is no issue as to providing an appropriate application form or completeness of the application.  VA has notified the Veteran in different communications, including one dated in November 2011, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of the evidence is to be provided by him and what part VA will attempt to obtain.  The claim was readjudicated in a February 2012 supplemental statement of the case. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the Veteran of any evidence that could not be obtained.  The Veteran has been accorded VA examinations.  He has been provided an opportunity to participate in adjudication of his claim.  Accordingly, the Board will address the merits of the appeal without prejudice to the Veteran.  

The Board notes that it has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance in an amount not exceeding the amount specified in 38 U.S.C.A. § 3902 (including all State, local, and other taxes where such are applicable and included in the purchase price) and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of 38 U.S.C.A. § 3902(a), (b), and (c).

(a) Service.  The claimant must have had active military, naval, or air service.  (b) Disability.  (1) One of the following must exist and be the result of injury or disease incurred or aggravated during active military, naval, or air service; (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; (iii) permanent impairment of vision of both eyes manifested by central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (iv) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  See 38 C.F.R. § 3.808.

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, and so forth, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).

Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  38 C.F.R. § 3.350(a)(2)(i).  Complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2)(ii), 4.63 (2011).

Factual Background and Analysis

The Veteran is currently service connected for posttraumatic stress disorder, residuals of a fracture of the right ankle, a low back disorder, residuals of a fracture of the os calcis of the left talus, and residual scarring of the right upper posterior thigh and buttock.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been in effect since March 28, 2003.

Reviewing the evidence as a whole, the Board finds the preponderance of the medical evidence is against the claim.  In making this determination, the Board has considered statements from the Veteran and the medical evidence of record.  That evidence includes a February 2008 statement from an osteopath.  He stated that the Veteran had "suffered loss of the use of his left leg to the point where power chair has been ordered for him."  Unfortunately, no elaboration was provided by the osteopath, hence, rendering the opinion of extremely limited probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.)

The Veteran was accorded an examination of his joints by VA in May 2008.  It was noted that he had stepped on a land mine in service and injured his left ankle.  He required operative intervention with the insertion of a plate.  He currently complained of pain, weakness, stiffness, instability, and fatigability involving the left ankle.  He used 800 milligrams of Motrin daily with minimal effect.  He walked around with a cane.  He reported being unable to walk more than 100 to 150 feet before the pain in the ankle forced him to sit down.  Other than mobility issues the examiner stated that the appellant carried "out all activities of daily living."

On examination active and passive range of left ankle motion with a goniometer revealed dorsiflexion and plantar flexion from 0 to 20 degrees.  There was pain on motion, essentially from 0 to 20 on dorsiflexion and plantar flexion.  With three repetitions, range of motion was diminished by pain, fatigue, weakness, and lack of endurance from 10 degrees dorsiflexion and 10 degrees of plantar flexion.  There were no flares.  Pain was described as a 9 to 10 out of 10 on a daily basis.  Instability of the knee did not apply.  X-ray studies in the past had shown left ankle degenerative joint disease.

The diagnosis was degenerative joint disease of the left ankle.  The examiner stated that he was aware of the osteopath's comment with regard to the Veteran having lost the use of the left leg.  He disagreed, stating "this is not exactly true.  He [the Veteran] is quite immobile, being unable to walk more than distance, as stated above, in that, that affects the function of his left leg."  The examiner stated that he reviewed the entire claims file.

The Veteran was accorded another VA examination for rating purposes in December 2011.  The claims file was reviewed by the examiner.  The Veteran reported having constant bilateral ankle pain.  He also reported weakness, stiffness, and giving way; but he denied joint locking.  He complained of fatigability and lack of endurance of both ankles.  He was continuing to take 800 milligrams of Motrin twice daily with mild relief.  His activities of daily living were affected in that he could stand only two to three minutes.  He was able to walk 15 to 20 feet using a cane or a walker.  Assistive devices included a cane and a walker.  He did not use any braces.

Reference was made to X-ray studies done in 2003 that showed marked arthritic changes.  The examiner opined that with the Veteran's ability to only stand two to three minutes with a cane or walker and ability to walk 15 to 20 feet using a cane or walker, he was essentially homebound.  The Veteran reportedly only went out to the doctors or to church.  He did not go to restaurants, shopping, or visit friends or family.

On examination, dorsiflexion of the right ankle was from 0 to 10 degrees with pain throughout, plantar flexion was from 0 to 5 degrees with pain throughout, inversion and eversion were from 0 to 10 degrees with pain throughout.  

As for the left ankle, dorsiflexion was from 0 to 5 degrees with pain throughout, plantar flexion was from 0 to 10 degrees with pain throughout, inversion was from 0 to 20 degrees with pain throughout, and eversion was from 0 to 5 degrees with pain throughout.  With three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. 

The examination diagnosis was degenerative joint disease of the ankles.  The examiner opined that while the Veteran had severe joint disease of the ankles, "it is not so bad that he has loss of a foot.  He is still able to walk somewhat."  The Veteran did not have ankylosis of the knee, he did not have complete paralysis of the common peroneal nerves, and did not have footdrop.

The probative evidence reveals that the Veteran has significant difficulty with his lower extremities.  However, the evidence does not amount to loss of permanent loss of use of one or both feet.  In other words, despite the severity of the Veteran's lower extremities, the evidence preponderates against finding that the level of disability equates in either lower extremity to an amputation, or that what effective function remains would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  There is no evidence that the acts of balance and propulsion would be equally well served by an amputation stump.  

A private osteopath stated in early 2008 that the Veteran had loss of use of the left leg to the point where a power chair had been ordered for him.  However, the Veteran has been accorded examinations on two separation occasions by VA since that time and on neither occasion was any lower extremity disorder found to be so incapacitating as to equate to loss of a foot.  Albeit severely restricted, he is able to walk.  

Accordingly, the Board finds that the weight of the competent evidence preponderates against a finding that the Veteran has loss of use of the feet due to service-connected disability.  Additionally, the evidence does not indicate any service-connected loss of use of the hands, a service-connected permanent impairment of his vision, service-connected ankylosis of either knee; service-connected complete ankylosis of two major joints of an extremity, shortening of a lower extremity, or complete paralysis of the external popliteal nerve and consequence footdrop associated with the appellant's service-connected disabilities.  Thus, based on the evidence of record, the Veteran does not meet the requirements for financial assistance in the purchase of an automobile and adaptive automobile equipment or for adaptive equipment only pursuant to the dictates of 38 C.F.R. § 3.808.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


	                        ____________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


